tcmemo_2007_131 united_states tax_court gerard and audrey kathleen hennessey petitioners v commissioner of internal revenue respondent docket no filed date w thomas finley tammy s wood and m seth sosolik for petitioners kathryn f patterson abbey b garber and adam l flick for respondent memorandum findings_of_fact and opinion nims judge this matter is before the court on petitioners’ motion for award of reasonable administrative and litigation costs filed pursuant to sec_7430 and rules through and request for a hearing unless otherwise indicated section references are to sections of the internal_revenue_code in effect at all relevant times hereunder references to sec_7430 are to the version of that section in effect at the time the petition was filed however costs incurred on or before date are subject_to sec_7430 as amended by the taxpayer_relief_act_of_1997 publaw_105_ secs 111_stat_1038 costs incurred after date are subject_to sec_7430 as amended by the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_727 rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7443a and rule sec_180 and sec_183 this matter was assigned to and heard by special_trial_judge lewis r carluzzo his recommended findings_of_fact and conclusions of law were filed and served upon the parties by order of date by the abovementioned order the parties were also given until date to make specific written objections to the special trial judge’s recommended findings_of_fact and conclusions of law in response thereto respondent filed a timely notice of no objection petitioners timely filed pages of objections to recommendations objections rule d provides that due regard shall be given to the circumstance that the special_trial_judge had the opportunity to evaluate the credibility of witnesses and the findings_of_fact recommended by the special_trial_judge shall be presumed to be correct we have duly considered petitioners’ objections and are not convinced thereby that the special trial judge’s meticulous and exhaustive recommendations are in any substantive way incorrect or incomplete we therefore conclude that they should be adopted as the report of the court we have made no changes to the recommended findings_of_fact and conclusions of law except to relocate a footnote into the text and renumber the remaining footnotes change several headings insert an explanatory parenthetical sentence and modify certain introductory provisions the recommended findings_of_fact and conclusions of law of special_trial_judge lewis r carluzzo as so modified are hereinafter set forth as the report of the court after concessions by respondent the issues for decision are as follows whether respondent’s positions in the administrative and court proceedings are substantially justified whether petitioners unreasonably protracted the respondent concedes that petitioners exhausted their administrative remedies see sec_7430 substantially prevailed see sec_7430 and satisfy the applicable net_worth requirement see sec_7430 administrative and court proceedings and whether the administrative and litigation costs claimed by petitioners are reasonable findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife they resided in richardson texas at the time that the petition was filed in this case references to petitioner are to audrey kathleen hennessey in petitioners formed beacon telephone systems inc beacon a texas corporation that was an s_corporation for all years relevant here see sec_1361 and sec_1362 petitioners have been the sole shareholders of beacon since its incorporation according to petitioners beacon’s business involves the manufacture and installation of telephone systems that control building access during the years in issue beacon’s clients were located in lubbock texas petitioner was a professor at texas tech university the university in lubbock texas during all periods relevant here during her 19-year tenure at the university petitioner directed research at the university’s institute for studies in organizational automation the institute in petitioner started an unincorporated consulting business industrial scientific office automation isoa consulting which shared the same acronym as the institute in petitioner and dr youling lin also a professor at the university formed isoa inc a texas corporation that was also an s_corporation for some of the years in issue petitioner and dr youling lin each owned percent of isoa inc initially isoa inc conducted business in lubbock texas in isoa inc moved the corporation’s business operations to richardson texas in addition to isoa inc petitioner continued to operate isoa consulting as part of an arrangement with the university isoa inc licensed intellectual_property developed at the institute to various third-party entities in turn isoa inc distributed a portion of the licensing fees received to the university and to student-inventors as royalty payments in date isoa inc entered into a final royalty fee agreement with the university as to the distribution of the licensing fees received by isoa inc the licensing agreement between isoa inc and the university provided that isoa inc would retain percent of the net licensing fees received the university would receive percent student-inventors would receive percent and a corporate co-inventor would receive percent additionally per the terms of the licensing agreement isoa inc could be obligated to refund any licensing fees to the third party if the patents were not approved for the licensed intellectual_property isoa inc used amounts from the licensing fees to pay various expenses for example the cost of filing a patent application before any royalties were paid according to petitioner she typically traveled on approximately trips per year as part of her duties with the university isoa consulting and isoa inc she testified that university professors could be reimbursed for employment-related travel_expenses only to the extent of dollar_figure per year grants obtained by petitioner on behalf of the university also provided for some paid travel_expenses according to petitioner any remaining travel_expenses were paid_by petitioners the university’s policy required that petitioner provide an expense report for each trip regardless of whether her travel_expenses were ultimately reimbursed according to petitioner original travel receipts were attached to the expense reports submitted to the university a travel reimbursement check from the university was usually received within or months after submitting an expense report and the reimbursement check did not always identify the specific travel_expenses for which petitioner was being reimbursed petitioner did not keep records of what travel was reimbursed by the university nor did this testimony appears to be inconsistent with the reimbursement evidence from the university as well as the amounts reported by petitioners as reimbursements on their tax returns and general ledgers petitioner reconcile the amounts actually reimbursed by the university with the amounts submitted on the expense reports petitioner also claimed to have paid the travel_expenses of students not employed by the university who provided assistance on her trips petitioner included the students’ travel_expenses on her expense reports submitted to the university according to petitioners mr hennessey often accompanied petitioner on her business trips for instance mr hennessey accompanied petitioner on her claimed business trips to the united kingdom singapore brazil and italy petitioners testified that they would often conduct business related to the university isoa consulting beacon and or isoa inc on a single trip petitioners’ claimed business travels also included personal pleasure for example a trip to their son’s wedding in maryland and to petitioner’s mother in alaska according to petitioners many of their air travel_expenses were paid with discounted tickets provided by their daughter an airline employee additionally petitioners claimed to have received significant discounts on car rentals and hotels petitioners testified that they either repaid their daughter in in addition petitioner claimed to have often advanced the travel_expenses of students employed by the university who traveled with her these expenses were submitted to the university and the reimbursement checks were endorsed by the students to petitioner in addition petitioner also testified that such reimbursements by the university could take up to a year or a year and a half cash or paid her various expenses petitioners did not maintain any receipts or other documentary_evidence with respect to the amounts paid to or on behalf of their daughter i federal_income_tax returns a petitioners’ individual tax returns some time prior to the end of petitioners sent to the internal_revenue_service irs a joint form_1040 u s individual_income_tax_return for that document had estimated written on the top of the first page estimated return petitioners testified that they prepared and sent the estimated return in that manner because they were not in possession of all their supporting documents and therefore were not able to determine the exact amounts to be reported on the return on or about date petitioners sent to the irs an unsigned form_1040 for the taxable_year petitioners had written estimated on the top of the first page of the unsigned return estimated return the estimated return did not have any attached schedules or forms petitioners claimed that they were unable to file a final tax_return for either or prior to the end of due to time restraints from their various work responsibilities for example on their return petitioners deducted dollar_figure for payments made to or on behalf of their daughter which included the incorporation of isoa inc and petitioner’s competing work and travel demands as well as a family crisis on date after being contacted by the irs petitioners sent a reply letter to the irs which stated that they planned to have their and returns completed by date petitioners testified that their work responsibilities as well as personal concerns prevented them from completing their and returns by their self-imposed date deadline on or about date respondent received a second form_1040 for the taxable_year which again had estimated written on the top of the first page on or about date petitioners submitted an unsigned form_1040 to the irs for the taxable_year unsigned return on date petitioners filed a form_1040 for the taxable_year return on the return among other items petitioners reported a net_operating_loss nol carryforward deduction from of dollar_figure claimed a deduction for travel_expenses of dollar_figure on form_2106 employee business_expenses and deducted dollar_figure of travel_expenses on the schedule c profit or loss from business for isoa consulting on or about date petitioners submitted an additional form_1040 to the irs for the taxable_year with amended written on the first page as well as on several of the pages attached to the return amended_return petitioners reported a deduction for travel_expenses of dollar_figure on form_2106 petitioners also deducted dollar_figure for travel_expenses on the schedule c for isoa consulting petitioners reported adjusted_gross_income on the four returns submitted to the irs as follows return adjusted_gross_income estimated return unsigned return return amended_return dollar_figure big_number big_number big_number with the exception of the estimated return which had no schedules or forms attached each of the tax returns sent by petitioners to the irs had double deducted expenses such as mortgage interest and real_estate_taxes on the schedules c for isoa consulting which were attached to the returns petitioners reported the following amounts unsigned return filed return amended_return gross_income dollar_figure total expenses big_number big_number big_number big_number big_number big_number net_loss dollar_figure dollar_figure there was no schedule c attached to the estimated return on date petitioners filed with the irs a form_1040 for the taxable_year return on the return petitioners reported negative adjusted_gross_income of dollar_figure and an nol carryforward of dollar_figure petitioners reported deductions for travel_expenses of dollar_figure and dollar_figure on form_2106 and schedule c respectively on the schedule c for isoa consulting petitioners included royalties paid of dollar_figure as part of the cost_of_goods_sold petitioners also claimed multiple deductions for some of the same expenses on the return in date petitioners sent to the irs a second form_1040 for the taxable_year with the word revised written at the top of the first page as well as on several attached pages revised return on the revised return petitioners reported deductions for travel_expenses of dollar_figure and dollar_figure on form_2106 and schedule c respectively on the schedules c for isoa consulting attached to the returns sent to respondent petitioners reported the following amounts return1 revised return gross_income total expenses net_loss dollar_figure big_number big_number dollar_figure big_number big_number as noted by petitioners on both the schedule c and schedule e supplemental income and loss attached to the return these amounts included petitioners’ portion of the gross_receipts and expenses from isoa inc this amount is a mathematical error and should have been dollar_figure on date petitioners filed with the irs a form_1040 for the taxable_year return on the return petitioners reported adjusted_gross_income of dollar_figure and an nol carryforward of dollar_figure petitioners claimed deductions for travel_expenses of dollar_figure and dollar_figure on form_2106 and schedule c respectively petitioners again claimed multiple deductions for some of the same expenses on or about date respondent received a second form_1040 from petitioners for the taxable_year with amended written at the top of the first page amended_return on the amended_return petitioners reported adjusted_gross_income of dollar_figure petitioners also reported deductions for travel_expenses of dollar_figure on both the form_2106 and schedule c on or about date respondent received a form_1040 from petitioners for the taxable_year on the return petitioners reported adjusted_gross_income of dollar_figure and an nol carryforward of dollar_figure on a schedule a itemized_deductions petitioners claimed a deduction for job travel accom in dallas in the amount of dollar_figure petitioners also claimed a deduction for travel_expenses on form_2106 of dollar_figure on the schedule c for isoa consulting attached to the return petitioners reported gross_income of dollar_figure and total expenses of dollar_figure on the return petitioners claimed multiple deductions for some of the same expenses b beacon’s tax returns on or about date beacon submitted an estimated form_1120s u s income_tax return for an s_corporation for the taxable_year beacon’s estimated return along with petitioners’ estimated return beacon’s estimated return reflected that beacon was on the cash_receipts_and_disbursements_method of accounting cash_basis for federal_income_tax purposes on or about date beacon filed with the irs a second form_1120s for the taxable_year beacon’s return beacon’s return reported total income and total deductions of dollar_figure and dollar_figure respectively for a loss of dollar_figure beacon’s total deductions included travel_expenses of dollar_figure along with petitioners’ estimated return beacon submitted for the taxable_year a form_1120s with estimated written on the top of the first page beacon’s estimated return beacon’s estimated return reported total income and total deductions of dollar_figure and dollar_figure respectively at all relevant times during the years in issue beacon used the cash_basis method_of_accounting for federal_income_tax purposes on or about date beacon submitted a second form_1120s for the taxable_year with amended written on the top of the first page beacon’s amended_return on beacon’s amended_return beacon reported total income and total deductions of dollar_figure and dollar_figure respectively for a loss of dollar_figure the total deductions included travel_expenses of dollar_figure on or about date beacon submitted a form_1120s with amended written on the top of the first page beacon’s amended_return on beacon’s amended_return beacon reported total income and total deductions of dollar_figure and dollar_figure respectively for a loss of dollar_figure the total deductions for included travel_expenses of dollar_figure beacon filed a form_1120s for the taxable_year on the form_1120s beacon reported total income and total deductions of dollar_figure and dollar_figure respectively for a loss of dollar_figure for beacon deducted travel_expenses of dollar_figure c isoa inc ’s tax returns on or about date respondent received isoa inc ’s form_1120s for the taxable_year isoa inc ’s return isoa inc ’s return was prepared on the cash_basis method_of_accounting isoa inc reported gross_profit of dollar_figure and based on the record there is no indication that beacon submitted any other return prior to beacon’s amended_return total deductions of dollar_figure for isoa inc ’s total deductions included travel_expenses of dollar_figure on or about date respondent received a form_1120s isoa inc ’s return prepared by edward chui mr chui the corporation’s certified_public_accountant isoa inc ’s return was prepared on the cash_basis method_of_accounting the form_1120s reported total income of dollar_figure and total deductions of dollar_figure for ordinary_income of dollar_figure deductions included royalties paid to investors of dollar_figure and travel_expenses of dollar_figure on a balance_sheet attached to isoa inc ’s return the corporation listed advances from others of dollar_figure under other current liabilities on the statement of assets liability equity for the taxable_year ending date isoa inc also reported a current_liability for unearned_income escrow of dollar_figure on date isoa inc terminated its s_corporation_election and was thereafter a c_corporation on or about date respondent received an amended form_1120s for isoa inc for the taxable_period beginning date and ending date isoa inc ’s amended_return prepared by mr chui isoa inc ’s amended_return was prepared on the cash_basis method_of_accounting isoa inc ’s amended form_1120s reflected ordinary_income of dollar_figure on or about date respondent received from isoa inc a form_1120s for the taxable_year beginning date and ending date isoa inc ’s return was prepared on the cash_basis method_of_accounting isoa inc ’s form_1120s reported taxable_income of zero and total deductions of dollar_figure for a loss of dollar_figure the total deductions included travel_expenses of dollar_figure on or about date respondent received isoa inc ’s form_1120 u s_corporation income_tax return for the taxable_year beginning date and ending date the form_1120 reflected that the return was prepared on the accrual_method of accounting on the form_1120 isoa inc reported total income of dollar_figure and total deductions of dollar_figure for a loss of dollar_figure on the balance_sheet attached to the form_1120 isoa inc listed under other current liabilities ending balances for royalty payable and deferred and unearned_income of dollar_figure and dollar_figure respectively ii respondent’s examinations on date respondent notified petitioners by letter that their individual tax_return had been selected for examination in respondent’s lubbock office revenue_agent susan sutton agent sutton was responsible for the examination of petitioners’ taxable_year as part of the initial examination for agent sutton requested that petitioners provide among other items their through tax returns respondent also scheduled an appointment in august to meet with petitioners and discuss the examination petitioners engaged carolyn stephenson ms stephenson a certified_public_accountant to represent them during their examination ms stephenson did not prepare petitioners’ return nor did she request to see petitioners’ return in their initial discussion ms stephenson advised agent sutton that some of petitioners’ documents had been lost or misplaced agent sutton allowed petitioners until date to gather the documents originally requested on date agent sutton issued to petitioners an information_document_request idr which requested in part that petitioners provide by date their individual tax returns for the through taxable years as well as beacon’s tax returns for the taxable years through in addition the idr requested books records invoices receipts statements and any other data to verify income and expenses with respect to petitioners’ tax_year at petitioners’ request for additional time to gather the documentation agent sutton extended the time for petitioners’ response to date on or about date petitioners provided ms stephenson with a box of documentation related to petitioners’ travel activities this documentation also included petitioners’ return on date ms stephenson met with agent sutton and provided her some documents including bank statements and charge card statements to review with respect to petitioners’ taxable_year ms stephenson also informed agent sutton that petitioners had been unable to collect some of the requested documents including travel receipts and reimbursement documentation from the university the meeting between ms stephenson and agent sutton lasted approximately hour on date agent sutton issued an idr which requested in part the items requested in the original appointment letter that has sic not yet been provided the idr also requested in part all tax returns from petitioners and beacon for the taxable years through and isoa inc for the taxable years since its incorporation in addition agent sutton requested supporting documentation with respect to a number of petitioners’ claimed expenses ms stephenson notified agent sutton that the requested information would be provided by the middle of november on date agent sutton issued an idr and requested among other items substantiation of the income and expenses with respect to petitioners’ through taxable years beacon’s through taxable years and any other entities which petitioners control or own for the taxable years through the idr requested that this information be provided by date in date agent sutton spent days at ms stephenson’s office reviewing the documentation made available by petitioners on date during respondent’s examination petitioners filed the return return and return on date respondent notified petitioners by letter that their individual returns for the taxable years through were also under examination as well as beacon’s tax returns for the through taxable years and isoa inc ’s tax returns for the and taxable years by letter dated date petitioners requested that the examination of the taxable years through be transferred to respondent’s dallas texas office on date agent sutton issued an idr which again requested in part copies of beacon’s and isoa inc ’s tax returns for the taxable years in issue as well as the general ledgers which support all of the tax returns under examination petitioners requested additional time to comply with the idr because of the large volume of documents in petitioners’ possession and the need to review each adjustment on their general ledgers on date petitioners requested additional time in order to reconstruct some records and to put the and taxable years in a general ledger format additionally ms stephenson notified agent sutton and claimed that during this time petitioner’s work demands were also overwhelming to her by letter dated date respondent denied petitioners’ request to transfer the examination to respondent’s dallas texas office on date agent sutton received from petitioner what have been referred to by petitioners as general ledgers on date agent sutton received revised general ledgers for and we have not undertaken to evaluate the so- called general ledgers as to whether they fall within a normal definition of general ledger see webster’s third new international dictionary which defines general ledger as follows the principal and controlling ledger of a business_enterprise containing individual or controlling accounts for all assets liabilities net_worth items revenue and expenses the general ledgers provided to agent sutton list dates amounts and types of expenses but generally did not identify the business_purpose of the listed expense or provide any supporting documentation petitioners provided agent sutton with revised versions of the general ledgers several times as petitioners continued to sort through their information additionally petitioners claimed that they were unable to provide supporting documentation to agent sutton along with the general ledgers because this information was located in dallas ms stephenson added that any such documents by themselves would not have been helpful without input from petitioner whom she claimed was busy with work and travel at this time the examination of petitioners’ general ledgers raised additional concerns with agent sutton many of the amounts on the general ledgers provided by petitioners did not reconcile to corresponding deductions on any of the numerous tax returns provided by petitioners during the examination ms stephenson noted that even with the final amounts on the general ledgers agent sutton might not find the exact number on the tax_return in addition some expenses listed on the general ledgers included amounts which had been reimbursed by the university for example one general ledger indicated that the reimbursements from the university to petitioner had been equally split between petitioner’s employee business_expenses at the university and isoa inc additionally the amount of petitioner’s travel_expenses at the university on a general ledger for did not equal the travel_expenses claimed on the form_2106 the general ledgers also indicated that petitioners often claimed per_diem expenses as well as hotel and meal expenses for the same travel there were also personal expenses including women’s clothing and car rental expenses for petitioners’ son which were included on the general ledgers and deducted by petitioners on their tax returns under examination during the examination agent sutton was also provided with a draft audit report prepared by the university the draft audit report raised questions regarding irregularities with respect to petitioner’s expense reimbursements from the university on date after examining the information provided to that date agent sutton issued an idr to petitioners with more than questions and document requests this again included in part requests for substantiation for the claimed business_expense deductions as well as an explanation of the dollar_figure of advances from others with respect to isoa inc ’s return throughout the proceeding the parties refer to this as the deferred income issue we do likewise in a date letter to agent sutton ms stephenson requested that a sampling technique be used with respect to the requested documents since petitioners would have to review over big_number documents in response to the latest idr agent sutton denied petitioners’ request to sample the expenses listed on the returns and the related substantiation because there were too many discrepancies in the returns and submitted documentation to warrant sampling petitioners’ records however agent sutton informed ms stephenson that petitioners should provide only the information and documentation that was possible without disrupting their professional lives or spending excessive sums of money on date petitioners sent their response to the latest idr to agent sutton for example petitioners’ response to a request for hotel receipts was samples are attached however respondent did not receive any such receipts attached to the idr in describing the dollar_figure of licensing fees received by isoa inc in but not reported in the corporation’s taxable_income petitioners stated that this amount was held for dollar_figure million buyout of intellectual_property from the university within years funds can be used to offset approved costs of licensing intellectual_property per isoa inc the university agreement isoa inc must show reasonable progress each year toward accumulation of the dollar_figure million on date agent sutton prepared and sent a referral_report of potential criminal_fraud cases to the criminal_investigation_division cid of the irs with respect to petitioners beacon and isoa inc for the taxable years under examination the criminal_fraud referral the criminal_fraud referral for petitioners and beacon was based in part on the substantial overstatement of deductions with respect to income and the overall incompleteness of documentation provided by petitioners at that point in the examination with respect to isoa inc the criminal_fraud referral was based largely on the dollar_figure of deferred income from licensing fees that was omitted from income and classified by isoa inc as advanced_royalties on the return special_agent mike metzler of the cid informed petitioners that their individual returns for the taxable years at issue were under a criminal_fraud investigation on date agent sutton issued a revenue agent’s report rar with respect to petitioners’ taxable_year rar the rar proposed an income_tax deficiency of dollar_figure and total penalties of dollar_figure the rar in part disallowed all of petitioners’ claimed schedule c deductions on the basis that isoa consulting was not a trade_or_business and that the claimed expenses were either nondeductible personal expenses or that they had been deducted by petitioners elsewhere on the return on date the criminal_fraud investigation was closed without a recommendation for prosecution on date respondent issued a notice_of_deficiency to petitioners with respect to their taxable_year on date agent sutton informed petitioners that the examination was expanding to include the taxable_year with respect to petitioners beacon and isoa inc at that time agent sutton issued an idr with respect to the tax returns for petitioners beacon and isoa inc on date agent sutton issued separate proposed rars for petitioners beacon and isoa inc with respect to the remaining taxable years under examination agent sutton offered to have a conference with petitioners and ms stephenson on date to discuss the proposed adjustments agent sutton stated that the proposed rars were meant to let petitioners know what the proposed adjustments were and provide ms stephenson and the taxpayers time to talk to me or provide more books_and_records on date after the proposed rars had been issued ms stephenson notified agent sutton that petitioners did not the request included the tax returns for isoa inc for the taxable_year ending on august and december agree with the adjustments in the proposed rars sent on date and requested that the returns under examination be reviewed by respondent’s appeals_office on date respondent issued to petitioners a day letter for their through individual taxable years and a 30-day_letter for their individual taxable_year respondent proposed deficiencies additions to tax and penalties as follows year deficiency dollar_figure big_number big_number big_number additions to tax penalty sec_6651 sec_6663 dollar_figure big_number big_number --- dollar_figure big_number big_number big_number respondent in part disallowed a number of claimed business_expense deductions claimed by petitioners for lack of substantiation and business_purpose respondent also asserted that several of petitioners’ claimed business_expense deductions were either reimbursed by the university personal in nature or deducted multiple times among petitioners beacon and isoa inc on date respondent issued separate 30-day letters to beacon and isoa inc with respect to the corporations’ taxable years under examination the 30-day_letter respondent and petitioners resolved the issues that arose during the examination of petitioners’ individual tax_return with no additional tax or penalties due sent to isoa inc stated in part that the company had failed to report dollar_figure of income in which had been erroneously classified by petitioners as deferred income specifically agent sutton noted that isoa inc received the dollar_figure in licensing fees from the company’s clients with no restrictions on the use of the funds and that the licensing fees had been deposited in the company’s bank account like all other receipts by the company by letter dated date anthony rebollo mr rebollo an attorney hired by petitioners protested the 30-day letters issued to petitioners beacon and isoa inc and requested an appeals_conference to discuss respondent’s proposed adjustments made with respect to all of the tax returns under examination mr rebollo also noted in part that the taxpayers’ records are voluminous and with respect to some issues can be difficult and time consuming to analyze and that petitioners’ extremely hectic schedule requiring extensive travel and a great deal of stress had contributed to some of the problems in petitioners’ case in date petitioners were notified that their case had been transferred to respondent’s appeals_office appeals officer estevan medina appeals officer medina was assigned to review petitioners’ through taxable years by letter dated date appeals officer medina informed ms stephenson as to the general scope and course of the appeals review process with respect to petitioners appeals officer medina also informed ms stephenson as to the categories of expenses with respect to petitioners beacon and isoa inc that would be examined appeals officer medina further noted that the examiner would initially apply a sampling technique to review petitioners’ substantiation ms stephenson was subsequently informed by appeals officer medina that any settlement with respect to petitioners’ taxable_year was irrelevant because each year stands on its own and that each issue raised during the original audit had to be addressed at appeals after discussing petitioners’ case with appeals officer medina ms stephenson notified petitioners by letter as to the nature of the appeals_office review specifically ms stephenson informed petitioner that if the sampling process did not yield sufficient results then the examiner might deny a deduction in whole or in part or she will have to look at every item of deduction revenue_agent jean wharton agent wharton was assigned to examine petitioners’ records during the appeals_office review petitioners did not support appeals officer medina’s suggestion to add a second revenue_agent to expedite the appeals examination from may to date agent wharton spent days at petitioners’ residence reviewing records and documentation with respect to the through taxable years this included more than boxes of travel documentation from petitioners and their related entities this documentation included among other items restaurant receipts hotel receipts and business cards during appeals consideration agent wharton often did not receive adequate documentation from petitioners and ms stephenson in response to questions raised during her examination for example in some cases the only substantiation agent wharton received with respect to the business_purpose of certain travel_expenses was business cards during her review agent wharton noted that she had several versions of general ledgers and that none completely reconciled to any of the returns in respondent’s possession for example agent wharton determined that in petitioner frequently traveled from lubbock texas to richardson texas on day trips with no overnight stays however in addition to the actual travel_expenses petitioner claimed per_diem expenses for at least days petitioner also claimed a per_diem expense for time in hawaii while she waited to have a visa approved for a trip to australia during her review agent wharton found that petitioners deducted dollar_figure on their schedule a for job travel accom in dallas petitioners’ general ledger indicated that this amount included petitioners’ mortgage payments car loan payments and payments for home furnishings agent wharton also determined that a majority of shipping expenses were for items shipped to family members for which there was no clear business_purpose on date appeals officer medina met with petitioners ms stephenson and mr rebollo to discuss agent wharton’s review and the adjustments he was willing to concede in order to facilitate a possible settlement petitioners rejected the settlement proposal subsequent settlement proposals by ms stephenson were rejected by appeals officer medina by letter to mr rebollo dated date appeals officer medina again explained the results of agent wharton’s examination and respondent’s position with respect to the proposed adjustments in date petitioners engaged new counsel w thomas finley mr finley to represent them in their dispute after an date meeting mr finley agreed to provide appeals officer medina additional substantiation prior to any decision by the appeals_office on date mr finley sent a new settlement proposal to appeals officer medina along with additional substantiation and spreadsheets prepared by ms stephenson in a letter to appeals officer medina dated date ms stephenson provided a summary of petitioners’ positions with respect to the issues of the latest settlement proposal with respect to the deferred income issue ms stephenson stated that this amount was the accumulation of royalties owed to inventors and that isoa inc was merely a conduit for distributing these royalty payments to the inventors ms stephenson for the first time also claimed that isoa inc ’s return erroneously indicated that the corporation was on the cash_basis method_of_accounting in addition ms stephenson stated that isoa inc was an accrual basis taxpayer and that the proper accounting treatment of the deferred income would have been to recognize the royalty income when received and set up a corresponding payable to the inventors for the same amount by letter to ms stephenson dated date appeals officer medina rejected petitioners’ date settlement proposal iii the notice_of_deficiency on date respondent issued to petitioners a notice_of_deficiency for their through individual taxable years the notice_of_deficiency also included adjustments with respect to beacon for the taxable years through and isoa inc for the taxable years and dollar_figure in the notice respondent asserted in part that numerous business expenditures claimed by petitioners beacon and isoa inc had not been adequately substantiated and did not have a business_purpose respondent also determined that beacon and isoa inc had failed to properly include certain amounts in income specifically respondent determined that isoa inc failed to properly include the dollar_figure of deferred income in the corporation’s taxable_income the notice_of_deficiency determined deficiencies additions to tax and accuracy-related_penalties as follows year deficiency dollar_figure big_number big_number big_number additions to tax penalty sec_6651 sec_6662 dollar_figure big_number big_number --- dollar_figure big_number big_number big_number iv the petition and proceedings to date on date petitioners timely filed a petition with the court petitioners placed all of the amounts in the notice_of_deficiency in dispute petitioners alleged among other things that the claimed business_expense deductions with respect to petitioners’ business activities had been adequately the adjustments with respect to isoa inc for the taxable_year were for the corporation’s taxable_year ending date the sec_6663 fraud_penalty was conceded as a result of appeals_office consideration substantiated and were ordinary and necessary business_expenses the petition further alleged that beacon and isoa inc did not fail to properly report any items of taxable_income on date mary kay mcilyar ms mcilyar the district_counsel attorney to whom the case was assigned filed an answer to the petition which denied all of petitioners’ assignments of error ms mcilyar met with agent wharton ms stephenson and mr finley to discuss petitioners’ case at this meeting it was decided that petitioners would provide mockup tax returns which would include only the amounts that could be adequately substantiated by petitioners these mockup tax returns would not be filed with the irs years after petitioners’ filed returns estimated returns revised returns and amended returns ms stephenson prepared the mockup tax returns along with general ledgers to support the amounts on these returns between june and september of mr finley provided ms mcilyar with the mockup returns for the entities and taxable years in issue many of the amounts on the mockup tax returns differed from the amounts on the tax returns petitioners had previously submitted to the irs revenue_agent richard laakso agent laakso was assigned to examine the mockup returns and the general ledgers prepared by ms stephenson agent laakso selected a limited number of entries from the most recent general ledgers to verify the amounts on the mockup tax returns during his review of the mockup tax returns agent laakso occasionally needed to request additional substantiation after reviewing the mockup tax returns agent laakso discussed settlement proposals for each taxable_year in issue with ms stephenson the settlement proposals reached between agent laakso and ms stephenson were then submitted to ms mcilyar and mr finley to negotiate any possible final settlements on date mr finley sent respondent a separate settlement offer for each of the years through with total_tax liabilities for each year as follows year total_tax liability dollar_figure big_number big_number big_number on date the settlement offers for and were accepted by ms mcilyar in the amounts proposed by mr finley on date ms mcilyar proposed settlements for the and taxable years as follows year total_tax liability penalty sec_6662 dollar_figure big_number --- dollar_figure on date a stipulated decision document was signed and submitted to the court reflecting the following settlement year deficiency penalty sec_6662 dollar_figure big_number big_number big_number --- --- --- dollar_figure on date petitioners filed their motion for an award of costsdollar_figure accordingly on date the stipulated decision was vacated recharacterized and filed as a stipulation of settlement on date petitioners filed an amended motion for costs on date respondent filed an objection to petitioners’ amended motion for an award of costs according to respondent’s objection the positions maintained by respondent in the administrative and court proceedings were substantially justified petitioners unreasonably protracted both the administrative and court proceedings petitioners did not incur any costs in connection with either the administrative or court proceedings and the administrative and litigation costs claimed by petitioners were unreasonable in amount respondent’s counsel agreed to the settlement unaware of petitioners’ intention to file the motion here under consideration after the stipulated decision had been entered on date petitioners filed a reply pursuant to petitioners’ request an evidentiary hearing was conducted on petitioners’ motion in dallas texas opinion administrative costs incurred in connection with an administrative_proceeding may be awarded under sec_7430 only if a taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding sec_7430 and b dollar_figure similarly litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding sec_7430 and b a taxpayer must satisfy each requirement in order to be entitled to an award of administrative or litigation costs under sec_7430 sec_7430 and c and rule e to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in administrative costs include only the costs incurred on or after the earlier of the date of receipt by the taxpayer of the decision by the appeals_office the date of the notice_of_deficiency or the date on which the first letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the irs appeals_office is sent sec_7430 controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 respondent concedes that petitioners have satisfied the requirements of sec_7430 according to respondent however petitioners are not prevailing parties within the meaning of sec_7430 because respondent’s positions in the administrative and court proceedings were substantially justified sec_7430 in general the commissioner’s position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct’ 108_tc_430 quoting pierce v underwood supra pincite n the relevant inquiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner’s position was reasonable given the available facts and circumstances at the time that the commissioner took his position maggie mgmt co v commissioner supra pincite 85_tc_927 in deciding whether the commissioner’s position was substantially justified a significant factor is whether on or before the date the commissioner assumed the position the taxpayer provided all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position to the appropriate internal_revenue_service personnel sec_301_7430-5 proced admin regs the fact that the commissioner eventually concedes or loses a case does not establish that his position was unreasonable appropriate internal_revenue_service personnel are those employees who are reviewing the taxpayer’s information or arguments or employees who in the normal course of procedure and administration would transfer the information or arguments to the reviewing employees sec_301_7430-5 proced admin regs 931_f2d_1044 5th cir 92_tc_760 however the commissioner’s concession is a factor to be considered 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant here the position_of_the_united_states under consideration with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the notice_of_deficiency sec_7430 fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir the position_of_the_united_states under consideration with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition 930_f2d_759 9th cir sher v commissioner f 2d pincite see sec_7430 ordinarily we consider the reasonableness of each of these positions separately in order to account for a change in the commissioner’s position maggie mgmt co v commissioner supra pincite citing huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on other grounds t c memo in the present case however we need not follow this approach because respondent’s position was essentially the same in the administrative and court proceedings see maggie mgmt co v commissioner supra pincite the parties agree more or less that prior to the settlement the items at issue as a result of respondent’s examination were primarily petitioners’ claimed business_expense deductions and isoa inc ’s deferred income in in the amount of dollar_figure we have previously adopted an issue-by-issue approach to the awarding of costs under sec_7430 apportioning the requested award among the issues according to whether the position_of_the_united_states was substantially justified 106_tc_76 o’bryon v commissioner tcmemo_2000_379 see also 51_f3d_34 5th cir we follow that approach here and separately discuss whether respondent’s position was substantially justified with respect to each of the above issuesdollar_figure i business_expense deductions in the notice_of_deficiency respondent disallowed various business_expense deductions claimed on petitioners’ individual tax returns as well as the tax returns of beacon and isoa inc much of petitioners’ presentation at the hearing addressed the criminal_referral and the proposed civil_fraud penalty although the civil_fraud penalty was proposed in the revenue agent’s report it was neither included in the notice_of_deficiency nor the answer consequently the substantial justification of respondent’s proposed imposition of the civil_fraud penalty is not considered here see sec_7430 because petitioners did not adequately substantiate those deductions and or establish the business_purpose for the deductions we begin with a fundamental proposition of federal income_taxation deductions are matters of legislative grace 292_us_435 89_tc_816 taxpayers are required to substantiate the claimed deductions by maintaining records necessary to establish entitlement and the amount of the deduction in question sec_6001 43_tc_824 sec_1_6001-1 income_tax regs see rule a 503_us_79 290_us_111 segel v commissioner supra 65_tc_87 affd per curiam 540_f2d_821 5th cir in general the burden to demonstrate entitlement to a claimed deduction rests with the taxpayer rule a 56_f2d_67 4th cir revg 20_bta_1117 generally sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a taxpayer’s trade_or_business as an employee see 54_tc_374 to support expenses entitled to a sec_162 deduction a taxpayer must provide evidence to establish a sufficient connection between the deduction and his trade_or_business gorman v commissioner tcmemo_1986_344 certain expenses that otherwise qualify for deduction under sec_162 require enhanced more specified substantiation under sec_274 these include travel food and entertainment_expenses for these items taxpayers must show that an expense was directly related to the business activity and must provide the business_purpose amount and time and place of the expenditure sec_274 sec_1_274-5t temporary income_tax regs fed reg date in order to substantiate these types of deductions by means of adequate_records a taxpayer must maintain a diary a log or a similar record and documentary_evidence that in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date if the allowance of a deduction claimed on a return is challenged by respondent respondent is not obliged to concede the taxpayer’s entitlement to the deduction until adequate substantiation for the deduction has been provided by the taxpayer see huynh v commissioner tcmemo_2002_110 gealer v commissioner tcmemo_2001_180 o’bryon v commissioner supra cooper v commissioner tcmemo_1999_6 what constitutes adequate substantiation for challenged deductions of course is fertile ground for disputes between a taxpayer and respondent and we recognize that the nature and quantum of substantiation for a given deduction can vary with the circumstances welch v helvering supra guidance published by respondent identifies generally how a deduction may be substantiated but notes that proof that an expenditure was made or incurred does not necessarily establish that a taxpayer is entitled to a deduction for that expenditure taxpayers are advised to keep any other documents that may prove entitlement to the deduction see revproc_92_71 1992_2_cb_437 furthermore a taxpayer’s self-serving declaration is generally not a sufficient substitute for records see weiss v commissioner tcmemo_1999_17 respondent’s position with respect to the disallowance of deductions claimed on petitioners’ returns flows from the examination of those returns and it is clear that a taxpayer’s return is hardly substantiation for items reported on that return see 28_tc_1034 7_tc_245 affd 175_f2d_500 2d cir according to petitioners their hectic work schedules precluded them from filing timely individual tax returns for the years through petitioners’ and returns were not received by respondent until date and then each was followed by an amended or revised version in addition to filing multiple versions of untimely tax returns petitioners repeatedly failed to respond timely and adequately to respondent’s numerous requests for information and documentation during the examination petitioners attribute these failures to their busy work and travel schedules petitioners complain of respondent’s practice of issuing multiple idrs for the same information but ignore their own behavior as the reason for such multiple requests nothing introduced at the hearing establishes that respondent’s agents improperly or unreasonably failed to accept adequate substantiation for the deductions in dispute many of petitioners’ claimed business_expense deductions were for travel and entertainment as previously noted that type of expense is subject_to strict substantiation requirements to be allowed as a deduction as best as can be determined from the hearing record petitioners provided little substantiation with respect to much of their travel and entertainment expense deductions for example petitioners provided only business cards to substantiate the business_purpose of some claimed travel_expenses petitioners had no receipts for amounts deducted as travel_expenses that were allegedly paid to their daughter in exchange for travel coupons many questions were raised by the revenue_agent regarding petitioner’s reimbursements for university- related travel but petitioners delayed responding to those questions or failed completely to do so even though an investigation by the university focused upon those reimbursementsdollar_figure from their presentation at the hearing it appears that petitioners for the most part consider the general ledgers provided to the examining agents as adequate substantiation for the challenged deductions ignoring for the moment inconsistencies from version to version the general ledgers provided little support for the challenged deductions the general ledgers lacked meaningful descriptions of the listed expenditures or their business_purpose and on an item by item basis the amounts reported on the general ledgers often did not support the amounts reported on any of the returns submitted by petitioners contrary to the significance that petitioners attribute to the general ledgers in many ways those documents actually support respondent’s requests for additional information for certain deductions inasmuch as entries contained in the petitioner was given the opportunity at the hearing to be recalled as a witness to explain the nature of the university’s investigation but she chose not to do so general ledgers suggest that petitioners improperly deducted personal items as business_expenses actual travel_expenses in addition to per_diem_amounts and mortgage payments automobile payments and home furnishings as job travel_expenses furthermore the general ledgers were continually revised during the examination of petitioners’ returns this suggests that petitioners did not keep these records contemporaneously with their expenditures or that entries originally made were in some manner or another erroneous respondent properly requested supporting documentation for entries made in the general ledgers but some requests were ignored and many responses were delayed a taxpayer’s poorly detailed and noncontemporaneous records are hardly proper substantiation for challenged deductions and secondary sources such as petitioners’ general ledgers offered in support of a taxpayer’s business_expense deductions need not be accepted by respondent or this court see krieger v commissioner tcmemo_1993_347 affd without published opinion 64_f3d_657 4th cir bard v commissioner tcmemo_1990_431 farguson v commissioner tcmemo_1983_615 under the circumstances including the confusion no doubt caused by the use of similar acronyms for different entities we find no fault with respondent’s refusal to accept the general ledgers and other information provided by petitioners as adequate substantiation for the business_expense deductions disallowed in the notice_of_deficiency taking into account controlling legal precedent and based on the facts available to respondent when the notice_of_deficiency was issued as well as when the answer was filed we find that respondent’s position that results from that refusal has a reasonable basis in law and fact and therefore is substantially justified see maggie mgmt co v commissioner t c pincite our conclusion on this point is not altered by the fact that a settlement was achieved after mock-up tax returns that differed from all of the returns previously submitted by petitioners and additional substantiation were provided and reviewed by respondent’s counsel see 854_f2d_263 7th cir affg tcmemo_1987_52 842_f2d_1005 8th cir affg tcmemo_1986_277 ii the deferred income issue in the notice_of_deficiency and in his answer respondent takes the position that dollar_figure of licensing fees received by isoa inc are includable in its income in the year received according to petitioners respondent has failed to establish that his position has a reasonable basis in law petitioners argue that respondent’s position is therefore not substantially justified for the taxable years in issue isoa inc was an s_corporation that prepared its tax returns on the cash_basis method_of_accounting on its return isoa inc treated dollar_figure of licensing fees received during the taxable_year as unearned_income escrow petitioners claimed that isoa inc did not include the dollar_figure of licensing fees it received in taxable_income due to the fact that the royalties the corporation owed would not ultimately be paid until a final agreement was reached with the university therefore petitioners argued the full amount of the licensing fees which isoa inc would retain could not be determined at the time of receipt once again respondent’s position on this issue calls into play fundamental principles of federal income_taxation as a general_rule a cash_basis taxpayer recognizes income in the year of receipt sec_451 sec_1_451-1 income_tax regs exceptions to this general_rule exist for amounts properly characterized as deposits or amounts held in trust that might have to be returned see eg 493_us_203 108_tc_448 affd in part revd in part and remanded on another ground 184_f3d_786 8th cir unless received under a claim of right a taxpayer need not treat as income moneys which were not his to keep and which he was required to transmit to someone else as a mere conduit 56_tc_530 affd 492_f2d_286 7th cir receipts subject_to the taxpayer’s claim of right are includable in the taxpayer’s income in the year of receipt n am oil consol v burnet 286_us_417 a taxpayer has a claim of right to income if the taxpayer receives the income has control_over the utilization and disposition of the income and asserts a claim of right or entitlement to the income id pincite over the course of the examination petitioners maintained several different positions with respect to isoa inc ’s treatment of the licensing fees as deferred income in petitioners’ original position with respect to the deferred income was that the amount was being held for payment of dollar_figure million buyout of intellectual_property from the university later in date petitioners maintained the position that the deferred income represented accumulated royalties owed to the inventors of the underlying intellectual_property at trial ms stephenson also testified that the licensing fees were treated as deferred income because they were subject_to being refunded to the licensees we also note that on date just prior to respondent’s notice_of_deficiency sent on date ms stephenson stated that isoa inc was actually an accrual basis taxpayer and that the proper accounting treatment of the deferred income would have been to recognize the royalty income when received and set up a corresponding payable to the inventors for the same amount given petitioners’ explanations it was reasonable for respondent to take the position that isoa inc was not merely a conduit and that the dollar_figure received by the corporation in was includable in taxable_income in the year received there was no question that the licensing fees were received by isoa inc in and deposited into the corporation’s bank account isoa inc had control_over the utilization and disposition of these licensing fees and in fact paid related expenses from these licensing fees there is no indication in the record that the licensing fees were ever deposited or segregated into any separate_account while isoa inc may have had an unfixed obligation to pay royalties to the inventors the licensing fees were not required to be held until that time accordingly it was reasonable for respondent to take the position that isoa inc had dominion and control_over the licensing fees and that such amounts were not held by the corporation merely as an agent or conduit we find that respondent’s position that the dollar_figure of deferred income should have been included in isoa inc ’s taxable_income was a reasonable application of the law given the available facts and circumstances at the time that respondent took his position because respondent’s positions in the administrative and court proceedings were substantially justified we need not decide whether petitioners unreasonably protracted the proceedings or whether the administrative and litigation costs claimed by petitioners are reasonable we find that respondent’s positions on the disputed issues were substantially justified therefore we hold that petitioners are not prevailing parties within the meaning of sec_7430 and are not entitled to an award of administrative and litigation costs to reflect the foregoing an appropriate order and decision will be entered
